Citation Nr: 0018506	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a scar of the 
macula in the right eye, diplopia, and exophthalmos, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1980.  This case arises before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims for an increased evaluation for a scar of 
the macula in the right eye, diplopia, and exophthalmos.

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims (the 
Court), has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's scar of the macula in the right eye, diplopia, 
and exophthalmos is currently manifested by visual acuity of 
20/40 which improved to 20/20 J1 with glasses; a normal field 
of vision; some restriction of external ocular movement in 
the upper and lower field of gaze; an old fracture on the 
temporal side of the bony margin of the orbit; and diploic in 
the upper and lower fields of gaze, about 10 to 15 percent, 
with enophthalmos.


CONCLUSION OF LAW

The criteria for a higher disability rating for a scar of the 
macula in the right eye, diplopia, and exophthalmos have not 
been met.  38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.75, 4.77, 4.84a, 
Diagnostic Codes 6009, 6090 and 6099 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected a scar of the 
macula in the right eye, diplopia, and exophthalmos is so 
severe as to warrant an increased evaluation.  He complained 
of bad tunnel vision, blurred vision and blocked vision in 
his right eye.  He reported pain, migraine headaches, blind 
spots, red eye, swelling of his right eye and post service 
surgery to his right eye.  He stated his right eye affected 
his work as a prison security officer and he described double 
vision in his right eye.  

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

a.  Background 

VA outpatient treatment records, dated November 1997 to March 
1998, show that the veteran was seen for diplopia and 
complaints of decreased vision in his right eye.  In November 
1997 the veteran reported decreased vision, decreased 
peripheral vision, and increased blurred vision.  Upon 
examination penlight was unremarkable for both eyes.  Visual 
Acuity without glasses was 20/25-1 and 20/15.  The January 
1998 examination provided the diagnoses of refractive error 
and asymmetric cup to disc ratio.  In March 1998 visual 
acuity without glasses was 20/20 in both eyes.  Exophthalmos 
was found in the right eye.  The veteran complained of 
diplopia in extreme gazes.  Dilated fundus examination cup to 
disc ratio was 0.75x.65 and .5.  The impressions were 
exophthalmos of the right eye secondary to trauma and cup to 
disc asymmetry.  

The VA examined the veteran in April 1998.  Upon examination 
vision in the right eye was 20/40 and vision in the left eye 
was 20/20.  The right eye improved to 20/20 J1 with glasses.  
The veteran complained of diplopia in extreme degrees of 
gaze, which was crossed diplopia in both the upper and lower 
gaze.  The veteran's field of vision was normal in both eyes, 
however external ocular movement of the right eye showed some 
restriction of movement in the upper and lower field of gaze.  
The right eye showed exophthalmos.  The Hertel measurement of 
the right eye was 14 mm.  The bony margin of the orbit 
appeared to have an old fracture felt on the temporal side.  
X-rays of the facial bone confirmed that there was an old 
fracture with some elastic material in the floor of the 
orbit.  Both eyes showed no congestion and the anterior 
chamber was deep.  Applanation tension was 12 mmHg in both 
eyes and both irises and pupils were normal.  There was no 
afferent pupillary deficit.  Both lenses were clear and fundi 
were normal.  The diagnosis was history of trauma to the 
right orbital bone, with blowout fracture in the past.  At 
present, the veteran was diploic in the upper and lower 
fields of gaze, about 10 to 15 percent, with exophthalmos.  

At the May 2000 Travel Board haring the veteran testified 
that he had bad tunnel vision, blurred vision and blocked 
vision in his right eye.  He reported pain and migraine 
headaches.  The veteran described blind spots, red eye, 
swelling of his right eye and post service surgery to his 
right eye.  He stated his right eye affected his work as a 
prison security officer.  The veteran testified that he 
experienced double vision in his right eye.  

b.  Analysis

Under the provisions of 38 C.F.R. 4.75, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating for impairment of visual acuity.  

A compensable evaluation between 10 and 100 percent will be 
assigned for unhealed disabilities of the eye in chronic form 
under Diagnostic Code 6009, based upon impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during the continuance of active pathology.  A minimum rating 
of 10 percent is assigned during active pathology.  38 C.F.R. 
Part 4, 4.84a, Diagnostic Code 6009 (1999).  

Under Diagnostic Code 6090, findings relating to diplopia are 
equated to loss of visual acuity.  Thus, specific findings of 
diplopia are converted into terms that lend themselves to the 
mechanical application of 38 C.F.R. 4.84a, Table V, which 
sets forth the "Ratings for Central Visual Acuity 
Impairment."  If the diplopia is from 31 to 40 degrees, it is 
rated (a) equivalent to 20/40 visual acuity if it is up; (b) 
equivalent to 20/70 visual acuity if it is lateral; and (c) 
equivalent to 20/200 visual acuity if it is down.  If the 
diplopia is from 21 to 30 degrees, it is rated (a) equivalent 
to 20/70 visual acuity if it is up; (b) equivalent to 20/100 
visual acuity if it is lateral; and (c) equivalent to 15/200 
visual acuity if it is down.  If the diplopia is central at 
20 degrees, it is rated equivalent to visual acuity of 5/200. 

In the instant case, the Board finds that the medical 
evidence does not demonstrate that the veteran's scar of the 
macula in the right eye, diplopia, and exophthalmos warrants 
a compensable disability rating under the applicable 
Diagnostic Codes; he does not meet the specified criteria for 
a 10 percent rating under Diagnostic Code 6090 for diplopia.  
Although he testified that he experienced double vision in 
his right eye the April 1998 VA examination revealed that the 
veteran's diploic in the upper and lower fields of gaze was 
about 10 to 15 degrees.  Diagnostic Code 6090 requires 
diplopia at least from 21 to 30 degrees up, lateral or down; 
or central at 20 degrees to warrant a compensable evaluation.  

The April 1998 VA examination showed that the veteran' field 
of vision was normal and that his visual acuity improved to 
20/20 J1 with glasses.  Thus, a higher evaluation is not 
warranted based upon impairment of visual acuity or field 
loss.  38 C.F.R. § 4.84a, Diagnostic Codes 6009, 6061-6079, 
and 6080 (1999).  

The Board notes, however, that none of the medical evidence 
on file contains objective findings that meet or nearly 
approximate the criteria for a higher rating.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 10 percent, and it must be denied.  



ORDER

Entitlement to a disability rating in excess of 10 percent 
for scar of the macula in the right eye, diplopia, and 
exophthalmos is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

